CONCÜEEING OPINION
Cole, Judge:
This case was first heard at St. Louis, where plaintiff offered all its proof, and finally submitted at Seattle, the port of entry. In both instances, the proceedings were had before a single judge on circuit under statutory authorization issued by the chief judge to hear or to hear and determine the case, 28 U. S. C. (1946 ed., Supp. Ill) § 254. The right of the division to assume jurisdiction under such circumstances was the subject of Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, and my views continue as the minority expression from this division on the matter. Under the practice and procedure of the court and the rules applicable thereto, much litigation before the the court is dependent upon my participation in a decision of the same. Adhering to my position in C. D. 1175, supra, but for the purpose of expediting the work of the court, I am participating in this opinion and the judgment attached thereto.